UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1482


ANAND L. DANIELL,

                Appellant,

          v.

MICHAEL VUKOSA, Individually on behalf Himself and All
Others Similarly Situated; MICHAEL JOSENHANS, Individually
on Behalf of Himself and All Others Similarly Situated;
ROBERT COLLIER, Individually on behalf of himself and all
others similarly situated; SALLY LEBOW,

                Plaintiffs – Appellees,

          and

SOURCEFIRE, INC.; JOHN C. BECKER; MARTIN F. ROESCH; STEVEN
R. POLK; TIM A. GULERI; MICHAEL CRISTINZIANO; ARNOLD L.
PUNARO; CHARLES E. PETERS, JR.; KEVIN M. KLAUSMEYER; CISCO
SYSTEMS,    INCORPORATED;   SHASTA    ACQUISITION   CORP.;
ACQUISITION CORP.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge.    (1:13-cv-02271-JFM; 1:13-cv-02332-JFM; 1:13-cv-02377-
JFM; 1:13-cv-02483-JKB)


Submitted:   October 31, 2014              Decided:   November 19, 2014


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Anand L. Daniell, Appellant Pro Se.   Edward B. Gerard, Stephen
J. Oddo, Justin D. Rieger, ROBBINS ARROYO LLP, San Diego,
California; Patrick Charles Smith, DEHAY & ELLISTON, LLP,
Baltimore, Maryland; Yelena Trepetin, Charles J. Piven, Charles
Noah Insler, BROWER PIVEN, Stevenson, Maryland; Evan J. Smith,
BRODSKY & SMITH, LLC, Bala Cynwyd, Pennsylvania; Mark D. Gately,
HOGAN LOVELLS US LLP, Baltimore, Maryland; Joseph K. Kanada,
Erik Jeffrey Olson, MORRISON & FOERSTER, LLP, Palo Alto,
California; Thomas Matthew Buchanan, WINSTON & STRAWN, LLP,
Washington, D.C.; J. Erik Connolly, Robert L. Michels, Dan K.
Webb, Andrew J. Yahkind, WINSTON & STRAWN, LLP, Chicago,
Illinois, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Anand L. Daniell appeals the district court’s order

certifying a class for a class action complaint and approving a

settlement agreement, thereby overruling Daniell’s objection to

the   settlement.       We    have     reviewed   the    record   and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Daniell v. Vukosa, Nos. 1:13-cv-02271-

JFM; 1:13-cv-02332-JFM; 1:13-cv-02377-JFM; 1:13-cv-02483-JKB (D.

Md. Apr. 18, 2014).          We dispense with oral argument because the

facts   and    legal   contentions      are   adequately    presented    in    the

materials     before   this    court    and   argument    would   not   aid    the

decisional process.

                                                                        AFFIRMED




                                         3